Citation Nr: 0913073	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-38 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for residuals of pneumonia 
including pleurisy and chronic obstructive pulmonary disease 
(respiratory disorder), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In March 2009, the Veteran testified at a video hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claim's file.  

A review of the claim's file shows that the Veteran, in 
February 2007, raised a claim of entitlement to service 
connection for another lung disorder caused by radiation 
exposure.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Prior to March 7, 2008, the competent and credible 
evidence of record does not show that the Veteran's 
respiratory disorder was manifested by Forced Expiratory 
Volume at one second (FEV-1) of 40 to 55 percent of 
predicted; FEV-1/Forced Vital Capacity (FVC) of 40 to 55 
percent; Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) of 40 to 55 percent 
of predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min with cardiorespiratory limit.  Neither did the 
record show his respiratory disorder caused cor pulmonale 
(right heart failure); right ventricular hypertrophy; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); episodes of acute respiratory failure; 
and/or required outpatient oxygen therapy.

2.  From March 7, 2008, the competent and credible evidence 
of record shows the Veteran's respiratory disorder required 
the use of outpatient oxygen therapy.


CONCLUSION OF LAW

1.  For the period prior to March 7, 2008, the criteria to 
support a disability evaluation in excess of 30 percent for 
residuals of pneumonia including pleurisy and chronic 
obstructive pulmonary disease have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.20, 4.97, 
Diagnostic Code 6604 (2008).

2.  For the period from March 7, 2008, forward, the Veteran 
met the criteria for a 100 percent rating for residuals of 
pneumonia including pleurisy and chronic obstructive 
pulmonary disease.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.20, 4.97, Diagnostic Code 6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In increased rating claims, the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

Initially, the Board notes that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  


As to 38 U.S.C.A. § 5103(a) notice, the Board finds that the 
written notice provided in February 2007, June 2007, and 
April 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including those required by Vazquez-Flores, supra, and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, 
while the Veteran was not provide adequate 38 U.S.C.A. 
§ 5103(a) notice prior to an initial adjudication of his 
claim in May 2007, Board finds that providing him with 
adequate notice followed by a readjudication of the claim in 
the May 2008 supplemental statement of the case "cures" any 
timing problem associated with inadequate notice prior to an 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

Moreover, the Board finds that even if the Veteran was not 
provided adequate Vazquez-Flores notice, this lack of notice 
does not constitute prejudicial error in this case because 
the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the February 2007, June 2007, and April 
2008 38 U.S.C.A. § 5103(a) notice letters; May 2007 rating 
decision; October 2007 statement of the case; and May 2008 
supplemental statement of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209).

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Specifically, the record shows that the RO has obtained and 
associated with the claim's file all identified, relevant, 
and available post-service medical records.  The record also 
shows that the Veteran was afforded two VA examinations in 
connection with his appeal.  The information obtained by 
those examiners is adequate to allow the Board to adjudicate 
the claim.

While the Veteran identified some private treatment records 
from J. Brittan, M.D., that may not have been associated with 
the record, the Board finds that VA's duty to assist does not 
dictate that we remand to attempt to obtain these records 
because the claimant had ample opportunity to provide VA with 
an authorization to obtain these records while his appeal was 
at the RO and he failed to do so.  Wood v. Derwinski, 
1 Vet. App. 190. 192 (1991); Olson v. Principi, 
3 Vet. App. 480, 483 (1992) ("the duty to assist is not 
always a one-way street.  If a [V]eteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the purtative evidence."). 

Similarly, while the Veteran reported that he receives 
ongoing treatment at the North Platt VA Medical Center, the 
Board finds that a remand to request any outstanding records 
from this facility is not required because the record already 
contains treatment records from this facility dated through 
March 2008.

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran and his representative contend that the 
claimant's respiratory disorder is more severe than rated 
and, in fact, has required the use of outpatient oxygen 
therapy since shortly after his March 6, 2008, pulmonary 
function test (PFT).  It is also requested that the Veteran 
be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Most recently, a May 2007 rating decision confirmed and 
continued a 30 percent rating for residuals of pneumonia 
including pleurisy and chronic obstructive pulmonary disease 
under 38 C.F.R. § 4.97, Diagnostic Code 6811- 6604.

Under 38 C.F.R. § 4.97 Diagnostic Code 6604, the Veteran is 
assigned a rating for his respiratory disorder by looking at, 
among other things, pulmonary function test (PFT) results 
that include: Forced Expiratory Volume at one second (FEV-1), 
the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-
1\FVC), Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO) (SB).  

In this regard, Diagnostic Code 6604 provides a 30 percent 
evaluation with an FEV-1 of 56 to 70 percent of predicated 
value; FEV-1/FVC of 56 to 70 percent of predicated value; or 
a DLCO (SB) of 56 to 65 percent of predicated value.  
38 C.F.R. § 4.97.  A 60 percent evaluation is warranted with 
an FEV-1 of 40 to 55 percent of predicated value; FEV-1/FVC 
of 40 to 55 percent of predicated value; a DLCO (SB) of 40 to 
55 percent of predicated value; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  
And, a 100 evaluation is warranted with an FEV-1 less than 40 
percent of predicted value, FEV-1/FVC less than 40 percent, 
DLCO (SB) less than 40-percent predicted, maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), an 
episode of acute respiratory failure, or when the Veteran  
requires outpatient oxygen therapy.  Id.

The Veteran is not required to meet each of the stated 
criteria in order to warrant an increased rating.  Rather, he 
need only meet one criterion because the criteria are listed 
in the alternative.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

Prior to March 7, 2008,

With the above criteria in mind, the Board notes that a 
review of the record on appeal, including VA examinations 
dated in April 2007 and August 2007, PFTs dated in April 2007 
and March 6, 2008, VA treatment records, and letters from Dr. 
Brittan do not show the Veteran's respiratory disorder was 
manifested at any time prior to March 7, 2008, by FEV-1 of 40 
to 55 percent of predicated value; FEV-1/FVC of 40 to 55 
percent of predicated value; a DLCO (SB) of 40 to 55 percent 
of predicated value; and/or or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  
Diagnostic Code 6604; Hart, supra.  Indeed, the report of a 
March 6, 2008 pulmonary function test showed a FEV-1 of 77 
percent of predicted, FEV-1/FVC of 59 percent of predicted, 
and DLCO (SB) of 67.7 of predicted.  All the results were 
reported as post-bronchodilator.  The record is also negative 
for showing that the Veteran's respiratory disorder caused 
cor pulmonale (right heart failure); right ventricular 
hypertrophy; pulmonary hypertension (shown by Echo or cardiac 
catheterization); episodes of acute respiratory failure; 
and/or requires outpatient oxygen therapy.  Id.  Therefore, 
the claim for an increased rating for his respiratory 
disorder must be denied for the pre-March 7, 2008, time 
period.



In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, because the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application.  
See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

From March 7, 2008,

With the above criteria in mind, the Board notes that Dr. 
Brittan notified VA in a March 2009 letter that the Veteran 
requires the use of oxygen.  This opinion is not contradicted 
by any other medical opinion of record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board may not 
substitute its own judgment on matters reserved for medical 
professionals).

Moreover, the Veteran testified in March 2009 that he had 
been on outpatient oxygen therapy since shortly after his 
March 6, 2008, PFT.  In this regard, the Board finds that the 
Veteran is competent and credible to report that he is 
receiving outpatient oxygen therapy because he can report on 
what he can see, such as when he started to carry around an 
oxygen tank.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  Indeed, the undersigned observed the Veteran's use of 
oxygen therapy during his personal hearing.

Furthermore, 38 C.F.R. § 4.97, Diagnostic Code 6604 allows VA 
to grant a 100 percent rating if his disability require 
outpatient oxygen therapy.

Under these circumstances, and granting the Veteran the 
benefit of any doubt in this matter, the Board concludes that 
the claimant met the criteria for a 100 percent rating for 
his service connected respiratory disorder on March 7, 2008, 
the day after his March 6, 2008, PFT.  Hart, supra; 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.97.



ORDER

From March 7, 2008, a 100 percent schedular evaluation is 
granted for residuals of pneumonia including pleurisy and 
chronic obstructive pulmonary disease, subject to those 
provisions governing the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


